Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 23, 2018

The Court of Appeals hereby passes the following order:

A18E0039. DANIELLE ROLLINS v. GLEN ROLLINS.

      On March 23, 2018, Danielle Rollins filed this emergency motion relating to
a “Final Order on Defendant’s Motion for Contempt and Defendant’s Motion for
Attorney’s Fees and Expenses,” which order was entered by the Superior Court of
Fulton County on March 1, 2018.


      In her emergency motion, Danielle Rollins requests: (1) an extension of time
to file a discretionary application until May 25, 2018, asserting that additional time
is required so that the court reporter can prepare a transcript;1 and (2) an order of
supersedeas pursuant to Rule 40 (b) pending the filing of the discretionary
application. This Court rules on Danielle Rollins’s emergency motion as follows.


      1. Danielle Rollins’s request for an extension of time to file a discretionary
application until May 25, 2018 is DENIED. This Court GRANTS, however, an
extension of time for Danielle Rollins to file a discretionary application until April
30, 2018.2

      1
      Danielle Rollins has indicated to this Court that the transcript at issue will be
made available the week of April 23, 2018.
      2
        OCGA § 5-6-39 (a) (5) permits this Court to grant an extension of time for
filing an application for discretionary appeal where, as in this case, the request is
made “before expiration of the period for filing as originally prescribed or as
extended by a permissible previous order.” OCGA § 5-6-39 (d); see also Gable v.
State, 290 Ga. 81, 83-85 (2) (a) (720 SE2d 170) (2011).
      2. Danielle Rollins’s request for an order of supersedeas pending the filing of
a discretionary application is DENIED, because she has failed to meet the standard
for emergency relief as contemplated by Court of Appeals Rule 40 (b).3


      In accordance with the specifics as set forth above, Danielle Rollins’s
emergency motion is hereby GRANTED IN PART, AND DENIED IN PART.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/23/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      3
         Court of Appeals Rule 40 (b) provides, in pertinent part, “In the exercise of
its inherent power, this Court may issue such orders or give such direction to the trial
court as may be necessary to preserve jurisdiction of an appeal or to prevent the
contested issue from becoming moot. This power shall be exercised sparingly.
Generally, no order shall be made or direction given in an appeal until it has been
docketed in this Court.”